DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, filed 7/12/2022, with respect to amended independent claim(s) have been fully considered but they are not persuasive because applicant’s arguments are not commensurate with the scope of the claim(s) as claim(s) does not recite “an insulator layer” rather recites “an isolation layer”. B (examiner markup below) can be interpreted as an isolation layer because a first doped region (79) or a second doped region (78) is away from B (examiner markup below) and thus acts as an isolation layer. The applicant is narrowly construing the claim(s). Huang (US publication 2020/0119189 A1) still teaches amended independent claim(s) and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action. Applicant’s argument regarding claim 2 is also not persuasive as a first portion having a first dielectric thickness (74) over the first region (C, examiner markup below) of the device layer and a second portion having a second dielectric thickness (73) over the second region of the device layer (D, examiner markup below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-7, 9-10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US publication 2020/0119189 A1), hereinafter referred to as Huang189.

Regarding claim 1, Huang189 teaches a semiconductor device (fig. 7 and related text), comprising: a multi-layered substrate having a device layer (A, examiner markup below, [0088-0094]) over an isolation layer (B, examiner markup below), the device layer including a first region (C, examiner markup) having a first substrate thickness; and a second region (D, examiner markup) having a second substrate thickness that is lesser than the first substrate thickness (region D has less thickness than region C in vertical direction, fig. 7); a first doped region (79, [0093]) in the first region of the device layer; a second doped region (78, [0093]) in the second region of the device layer; and a gate structure (77, [0088]) between the first doped region and the second doped region (fig. 7 below), the gate structure is over the first region of the device layer and adjacent to the second region of the device layer.

    PNG
    media_image1.png
    548
    724
    media_image1.png
    Greyscale


Regarding claim 2, Huang189 teaches further comprising a dielectric layer (73/74, [0088]) over the device layer, the dielectric layer comprising: a first portion having a first dielectric thickness over the first region (thickness of 74) of the device layer and a second portion having a second dielectric thickness over the second region of the device layer (thickness of 73), wherein the first dielectric thickness is lesser than the second dielectric thickness (fig. 7).
Regarding claim 4, Huang189 teaches wherein the gate structure is over the first region of the device layer (fig. 7).
Regarding claim 5, Huang189 teaches wherein the second doped region is a drain region of the semiconductor device (drain (second doped region) and source (first doped region) of a LDMOS are interchangeable and intended use and thus meets the limitation, fig. 7).
Regarding claim 6, Huang189 teaches wherein the second doped region is positioned further from the gate structure than the first doped region from the gate structure (drain (second doped region) and source (first doped region) of a LDMOS are interchangeable and intended use and thus meets the limitation, fig. 7).
Regarding claim 7, Huang189 teaches wherein the semiconductor device is an extended-drain metal-oxide-semiconductor transistor (fig. 7).
Regarding claim 9, Huang189 teaches a semiconductor device (fig. 7 and related text) comprising: a multi-layered substrate having a device layer (A, examiner markup below, [0088-0094]) over an isolation layer (B, examiner markup below); a gate structure (77, [0088]) over the device layer (fig. 7); a first doped region (79, [0093]) in the device layer; and a second doped region (78, [0093]) in the device layer, the first doped region and second doped region are adjacent to and on opposing sides of the gate structure (fig. 7), wherein the first doped region has a bottom surface that is above a bottom surface of the second doped region (fig. 7).

    PNG
    media_image2.png
    564
    699
    media_image2.png
    Greyscale

Regarding claim 10, Huang189 teaches wherein the first doped region is at a first region (C, examiner markup above) of the device layer and the second doped region is at a second region (D, examiner markup above) of the device layer, the first region having an upper surface above an upper surface of the second region (fig. 7).
Regarding claim 12, Huang189 teaches wherein the first doped region is in a thicker device layer than the second doped region (fig. 7).
Regarding claim 13, Huang189 teaches a method of forming a semiconductor device (device of fig. 7 & method steps shown in fig. 12a-12h and related text), comprising: forming a gate structure (77, [0088]) over a first region (C, examiner markup below) of a device layer (A, examiner markup above, [0088-0094]) of a multi-layered substrate, the device layer is over an isolation layer  (B, examiner markup below) and has a first substrate thickness (fig. 7); and forming a second region (D, examiner markup below) of the device layer having a second substrate thickness adjacent to the gate structure (fig. 7), the second substrate thickness that is lesser than the first substrate thickness (region D has less thickness than region C in vertical direction, fig. 7).

    PNG
    media_image2.png
    564
    699
    media_image2.png
    Greyscale

Regarding claim 14, Huang189 teaches wherein forming the second region of the device region comprising forming a cavity (25, [0042 and 0123]) in the second region of the device layer.
Regarding claim 15, Huang189 teaches wherein the cavity is formed using a patterning technique ([0126]).
Regarding claim 16, Huang189 teaches further comprising: forming a first doped region (79, [0093]) in the first region of the device layer adjacent to the gate structure layer; and forming a second doped region (78, [0093]) in the second region of the device layer, wherein the first doped region has a bottom surface that is above a bottom surface of the second doped region (fig. 7).
Regarding claim 17, Huang189 teaches further comprising: forming an insulating layer (26’’, [0133]) partially overlapping an upper surface of the gate structure and over sidewalls and a bottom surface of the cavity in the second region of the device layer (fig. 12g).
Regarding claim 18, Huang189 teaches further comprising: depositing a dielectric layer (26’’, [0133]) over the first and second regions of the device layer (fig. 7), wherein the dielectric layer has a first dielectric thickness over the first region and a second dielectric thickness over the second region, the first dielectric thickness is greater than the second dielectric thickness (fig. 12g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 3, 8, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang189, as applied to claim 1 or 9 above, and further in view of Lee et al. (US publication 2019/0288066 A1), hereinafter referred to as Lee066.

Regarding claim 3, Huang189 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Huang189 does not explicitly teach further comprising a first contact over the first doped region and a second contact over the second doped region, the first contact having a height that is shorter than a height of the second contact. However, it is well-known in the art that the first doped region (source/drain) and the second doped region (source/drain) will have source/drain contacts as shown by Lee066 (710 and 750, [0059-0060], fig. 2) and by doing so limitations will be meet as second doped region is in a cavity (25, fig. 7 of Huang189).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang189 with that of Lee066 so that further comprising a first contact over the first doped region and a second contact over the second doped region, the first contact having a height that is shorter than a height of the second contact for the purpose of electrical contacts of source/drain regions.
Regarding claim 8, Huang189 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Huang189 does not explicitly teach further comprising an insulating layer partially overlapping an upper surface of the gate structure and extending towards the second region of the device layer.
Lee066 teaches further comprising an insulating layer (600, [0061]) partially overlapping an upper surface of the gate structure and extending towards the second region of the device layer (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang189 with that of Lee066 so that further comprising an insulating layer partially overlapping an upper surface of the gate structure and extending towards the second region of the device layer for blocking silicide and improved device performance ([0061]).
Regarding claim 11, Huang189 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Huang189 does not explicitly teach further comprising a first contact over the first doped region and a second contact over the second doped region, wherein the first contact has a bottom surface that is above a bottom surface of the second contact. However, it is well-known in the art that the first doped region (source/drain) and the second doped region (source/drain) will have source/drain contact as shown by Lee066 (710 and 750, [0059-0060fig. 2) and by doing so limitations will be meet as second doped region is in a cavity (25, fig. 7 of Huang189).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang189 with that of Lee066 so that further comprising a first contact over the first doped region and a second contact over the second doped region, wherein the first contact has a bottom surface that is above a bottom surface of the second contact for the purpose of electrical contacts of source/drain regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828